Citation Nr: 0630849	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-32 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The record indicates that the veteran served in the Army 
National Guard from September 1980 to December 1983, and in 
the U.S. Marine Corps from December 1983 to February 1984.  
The record shows that the veteran was medically discharged 
from the Marine Corps due to a left shoulder disorder.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2004 of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska.  The veteran's case was later 
transferred to the VA Regional Office (RO) in St. Louis, 
Missouri.  


FINDING OF FACT

The veteran's low back disorder is not related to service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a low back 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
dated in August 2003.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In this letter, the RO informed the veteran of the 
evidence needed to substantiate his claim, and requested from 
the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which the RO should obtain 
for the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In the letter, the RO advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate the claim.  And 
the letter was provided to the veteran before adjudication of 
his claim in February 2004.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
The RO did not provide the veteran with information regarding 
increased ratings and effective dates for the award of 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Nevertheless, despite the inadequate notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  Any questions as to the appropriate 
evaluation or effective date to be assigned here are rendered 
moot because, as noted below, the claim for benefits will be 
denied.  As such, notice regarding appropriate evaluations 
and accurate effective dates would have no meaningful impact 
on this matter.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the August 2003 letter from VA, despite the 
omission of certain information.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002). 

In this matter, the RO obtained private, VA, and service 
medical records relevant to the appeal.  The RO provided the 
veteran with VA compensation examination for his claim in 
November 2003.  And the Board requested and received an 
additional medical analysis and opinion from an orthopedist 
with the Veteran's Health Administration (VHA).  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA.

II.  The Merits of the Claim for Service Connection

In April 2003, the veteran claimed service connection for a 
low back disorder.  The RO denied this claim in a February 
2004 rating decision, which the veteran timely appealed.  The 
veteran maintains that low back pain he experienced during 
active duty relates to a current low back disorder.  For the 
reasons set forth below, the Board disagrees with his claim.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this matter, the evidence shows that the veteran has a 
current low back disorder.  March 2004 Magnetic Resonance 
Imaging showed the veteran with degenerative disc and joint 
disease from L4 to S1.  Private and VA medical records also 
show the veteran's complaints of low back pain and 
radiculopathy into his lower extremities.  As no medical 
evidence disputes this evidence, the Board finds the first 
element of Pond established here.  Pond, 12 Vet. App. at 346.  

The evidence also shows that the veteran  manifested 
symptomatology indicative of a low back disorder while in 
service.  A December 1983 report of medical examination and a 
January 1983 report of medical history were negative for a 
low back disorder.  But service medical records do indicate 
that the veteran complained of low back pain between December 
1981 and March 1982 for which an impression of muscle strain 
was given.  Based on this evidence, the Board finds the 
second element of Pond established here.  Pond, 12 Vet. App. 
at 346. 

But the third element of Pond has not been established by the 
medical evidence of record.  There is no medical evidence in 
the record of a nexus between the veteran's current low back 
disorder and the in-service complaints of low back pain.  
Rather, the medical evidence of record indicates that the 
current disorder and in-service complaints are not related.  
A November 2003 VA compensation examiner found no 
relationship.  And the VHA examiner stated, after reviewing 
the entire record, that the veteran's in-service symptoms 
were unrelated to his current disorder.  As support, he 
stated that the veteran's symptoms were entirely consistent 
with his age and his normal active lifestyle.  He stated that 
the veteran's symptoms of pain and degenerative disease were 
not necessarily reflective of any prior trauma.  And he 
stated that the record shows that the veteran did not 
experience low back disorder symptomatology for many years 
prior to his April 2003 claim.  In fact, the record indicates 
that the veteran did not experience symptomatology related to 
a low back disorder from January 1996 until November 2002.  
As such, the third element of Pond is not established by the 
record, and the claim must therefore fail.  Pond, 12 Vet. 
App. at 346.

Before closing the decision, the Board will address the 
veteran's claim that he has current spina bifida, and that 
this disorder relates to service.  The Board has reviewed the 
record, and recognizes that a notation of "spina bifida" 
appears on a service medical record dated in February 1982.  
But the Board also notes that this hand-written notation does 
not amount to a diagnosis, that there is no evidence of 
record that the veteran has at any time been diagnosed with 
spina bifida, and that the record contains no evidence 
showing that a medical professional has attributed a current 
spina bifida disorder to service.  As such, the record would 
not support a finding that a spina bifida disorder should be 
service connected either.  

In making its determination here, the Board considered the 
veteran's statements, and that of his friend, received in 
August 2004.  Though persuasive, the Board must nevertheless 
look to medical evidence of record in determining the issue 
on appeal.  The Board must rely primarily on medical 
professionals, and not lay persons, when determining matters 
of etiology and medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  And in this appeal, the Board finds 
the preponderance of the competent evidence of record against 
the veteran's service connection claim.  38 U.S.C.A. § 5107, 
Gilbert, supra.  


ORDER

Entitlement to service connection for a low back disorder is 
denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


